Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant's submission filed on 10/19/2020. Claims 13, 16, 18, 22, 26 and 30-32 are amended. Claim 17 is cancelled. Claim 33 is new. Claims 13-16 and 18-33 are pending. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Note: Please replace previously presented independent claim 13 with newly amended independent claim 13 listed below. 
13. (Currently Amended) A system comprising: 
one or more hardware processors; and
one or more storage devices storing instructions that, when executed, configure the one or more hardware processors to perform operations comprising:
initializing at least one network filter comprising one or more capturing rules;
receiving, from a first system, a packet that matches the one or more capturing rules;
modifying a pOf signature of the packet based on pOf signatures of a second system by modifying a first field of the packet to match a kernel field of the second system and modifying a second field of the packet to match a port field of the second system, the second system being different from the first system; and transmitting the packet to a user system.
Allowable Subject Matter
Claims 13-16 and 18-33 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to a process for modifying network traffic utilizing a mangling application.

The terminal disclaimer filed on 10/16/2020 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
The examiner finds applicant’s remarks for patentability made on 10/16/2020 to be persuasive. The examiner further finds applicant’s claim amendment(s) filed on 10/16/2020, to be sufficient to overcome the prior art. The examiner notes the applicant has amended each independent claim to now recite the feature(s) of, “modifying a pOf signature of the packet based on pOf signatures of a second system by modifying a first field of the packet to match a kernel field of the second system and modifying a second field of the packet to match a port field of the second system”. The examiner contends that neither teachings of the prior art reference(s), Rash (US Patent Publication No. 2007/0234428) and Jacobson et al. (US Patent Publication No. 2013/0163598), alone or in combination teaches applicant’s newly amended claim feature(s) noted above in conjunction with the other limitation feature(s) of applicant’s independent claims. As such the examiner contends that applicant’s amendment(s) in conjunction with the approval of applicant’s Terminal Disclaimer on 10/19/2020 and applicant’s remarks submitted on 10/16/2020 satisfies the record as a whole.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Response to Arguments
Examiner’s Remarks – Specification (Title)
	The examiner withdraws the objection made to applicant’s title in view of applicant’s title amendment. 
Examiner’s Remarks – Double Patenting
	The examiner withdraws the rejection made under Double Patenting in view of the approval of applicant’s Terminal Disclaimer on 10/19/2020. 
Examiner’s Remarks - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendments. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McConaughy (US Patent Publication No. 2012/0011513).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRYAN F WRIGHT/Examiner, Art Unit 2497